DETAILED ACTION
Claims 1–20 are currently pending in this Office action.  Claims 13 and 14 are withdrawn as being directed to a non-elected process and a non-elected article (a kit).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 01/24/2022, with respect to the rejection(s) of claim(s) 1–12 under 35 U.S.C. 112(b); and the nonstatutory double patenting rejections over the claims of US 10603143 B2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The indefiniteness rejections of claims 1, 4, and 6 are withdrawn in light of the amendments correcting the same.  The amendment to claim 12 introduced further indefiniteness to the claim instead of correcting it.  Please refer to the discussion below for the suggested language.  The nonstatutory double patenting rejections are withdrawn in view of the terminal disclaimed noted below.  However, upon further consideration, a new ground(s) of rejection is made below.

Specification
	The objection to the specification is withdrawn in light of the amendment removing the unsupported subject matter from claim 1.

Claim Objections
	The previous objections to claim 1 are withdrawn in light of the amendments correcting the same.

Claim Rejections - 35 USC § 112

	Claim 12 line 4 recites “one or more initiator(s) for curing.” This recitation appears to be a broader genus of initiator than that in claim 1 and, so, is unclear if this is the same initiator as recited in line 14 of claim 1.  To correct this, applicant should re-write the recitation in claim 12 to read “one or more initiator(s) for radically curing.”
	Claim 18 is indefinite because it recites the limitation "the first microparticle fraction” in line
2–3 and “the second microparticle fraction” in line 3. There is insufficient antecedent basis for each
limitation in the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1, 2, 6–8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US
2014/0162216 A1) in view of Jia et al. (US 6403676 B1).

derived from Ba or Al; silica nanoparticles; and mixtures thereof as inorganic filler.  [0038], [0040] teaches an embodiment wherein the glass fillers have a bimodal particle size distribution.  [0043] discloses silica sol having mean particle diameter of about 15 to 60 nm, where [0044] discloses NALCO and Ludox sols,
which the present specification at page 17 identifies as non-agglomerated, non-aggregated colloidal silica
sols. [0001] explains that custom-fit dental prosthetics have traditionally been made from such materials as amalgams, but such prosthetics can be instead made by CAD/CAM milling a mill blank comprising the inventive dental composition according to [0076].
	Craig, however, is silent as to where the dental milling blank is characterized by a water sorption
(WSP), E modulus (E), and a quotient (Q) of WSP/E as presently claimed.
	Jia at claim 1 discloses a dental restoration comprising a polymeric material and filler containing
glass particles, the restoration exhibiting an elastic modulus greater than approximately 15 GPa comprising a polymeric material and a filler material containing glass particles. Claim 15 further teaches that the dental composite has a water sorption value of less than approximately 10 µg/mm3. According to Col. 3 lines 25-50, these composites exhibit handling characteristics similar to dental amalgam without the associated health hazards or risk of secondary caries (e.g., cavities). The polymers are prepared from acrylate or methacrylate monomers such as bis-GMA and TEGDMA. Col. 5 line 65 to Col. 6 line 47. 
The initiators are free-radical initiators. Col. 7 lines 16-19. Col. 12 lines 38-47 explains the composite is
suitable in other dentistry applications and exhibits the disclosed properties when the glass filer is
present.
	Given that Craig specifies a dental miling blank consisting of a polymerization product of a
radically curable dental composition and the advantages of the dental composition taught by Jia, it would
have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed
invention to prepare a dental milling blank possessing WSP, E, and Q values as presently claimed in

associated health hazards or risk of secondary caries.
	With respect to claim 2, Craig is silent as to where the dental milling blank is characterized by a
water sorption (WSP), E modulus (E), and a quotient (Q) of WSP/E as presently claimed.
	Jia at claim 1 discloses a dental restoration exhibiting an elastic modulus greater than approximately 15 GPa comprising a polymeric material and a filler material containing glass particles.  Claim 15 further teaches that the dental composite has a water sorption value of less than approximately 10 µg/mm3. According to Col. 3 lines 25-50, these composites exhibit handling characteristics similar to dental amalgam without the associated health hazards or risk of secondary caries (e.g., cavities).
	Given that Craig specifies a dental miling blank consisting of a polymerization product of a
radically curable dental composition and the advantages of the dental composition taught by Jia, it would
have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed
invention to prepare a dental milling blank possessing WSP, E, and Q values as presently claimed in
order to provide a composite that exhibits handling characteristics similar to dental amalgam without the
associated health hazards or risk of secondary caries.
	With respect to claims 6–8, Craig at [0053] discloses that the filler particles are surface treated with methacryloxypropyltrimethoxysilane.
	With respect to claim 11, Craig at [0064] specifies including further additives in the mill blocks.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US 2014/0162216 A1)
and Jia et al. (US 6403676 B1) as applied to claim 9 above, and further in view of Davis, Ed., “Chapter
10: Biomaterials for Dental Applications,” Handbook of Materials for Medical Devices, ASM International,
pp. 214-216 (2003).
	Craig at [0040] specifies including borosilicate glass, glasses derived from Ba or Al, and silica nanoparticles as inorganic filler, but does not specifically discloses barium-aluminum borosilicate as the glass composition.
	Davis at page 214 teaches employing silicate glass fillers containing silicon (SiO2), boron (B2O3),
2O3), and barium (BaO) as fillers in the inorganic phase of composite dental materials instead of quartz to provide improved clinical wear resistance. Silicate glass fillers are further advantageous because they reduce water absorption and increase the elasticity of filled materials.
	Given that Craig discloses borosilicate glasses and the advantages of a barium-aluminum borosilicate taught by Davis, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to improve clinical wear resistance, reduce water absorption, and increase the elasticity of filled materials

Terminal Disclaimer
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10603143 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 3–5, 9, 15-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are Craig et al. (US 2014/0162216 A1) and Jia et al. (US 6403676 B1).
Craig discloses a dental milling blank containing a non-aggregated, non-agglomerated silicic acid and a glass filler composition having a bimodal particle size distribution, but differs from present claim 3 because it does not specify a radically polymerizable monomer in which the proportion of ethoxylated bisphenol-A dimethacrylate with an average degree of ethoxylation of 2 to 4 ethoxy groups per molecule is greater than 40 and less than 50 weight percent of total radically polymerizable monomers; present claims 4, 5, 15–17, 19, and 20 because it teaches a bimodal particle size distribution of the glass filler composition, but is silent as to a first and second glass composition each with a D50 value (of claims 4, 5, and the claims depending therefrom) or D75 value (as in claim 15) included at a mass ratio (of claims 16, from present claim 9 because it does not teach a content of non-aggregated, non-agglomerated silicic acid within the presently claimed range.
Jia discloses a dental composition having a water sorption value, E modulus, and WSP/E quotient as presently claimed, but is silent as to where the radically polymerizable monomer has a proportion of ethoxylated bisphenol-A dimethacrylate with an average degree of ethoxylation of 2 to 4 ethoxy groups per molecule of greater than 40 and less than 50 weight percent of total radically polyermizable monomers as in present claim 3; present claims 4, 5, 15–17, 19, and 20 because it teaches a glass filler composition, but is silent as to a first and second glass composition each with a D50 value (of claims 4, 5, and the claims depending therefrom) or D75 value (as in claim 15) included at a mass ratio (of claims 16, 17, 19, and 20) as claimed; and a content of a non-aggregated, non-agglomerated silicic acid as in present claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763